DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 07/08/2020, 07/30/2020, 12/21/2021 has been considered by the examiner and made of record in the application file.

Drawings
03.	The drawings were received on 07/08/2020.  These drawings are accepted.

Specification
04.	The Specification is objected to because it Applicant fails to provide the Application Number and Status of related applications.  Appropriate correction is required.

Claim Interpretation – 35 USC § 112
05.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a search component, a first/second entry source, and a relevancy controller in claim 15.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
06.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

07.	Claims 1 – 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of copending Application 16/923,264.  Although the conflicted claims are not identical, they are not patentably distinct from each other because the claims in the instance application recite the same limitations in the copending application, just with the addition of one small limitation, which isn’t even directly used in the independent claims.  Please see table below.
Application 16/923,250
Patent 16/923,264
1. An automated method for search and generation of relevant search results, the method comprising:

receiving both discrete parameters and freeform search characters input by a user;

simultaneously searching a first freeform entry source and a second freeform entry source to obtain corresponding first suggested freeform entries and second suggested freeform entries;

ranking the first suggested freeform entries according to first rules of relevancy to the user, and generating first ranked suggested freeform entries;

ranking the second suggested freeform entries according to second rules of relevancy to the user, and generating second ranked suggested freeform entries;

combining the first and second ranked suggested freeform entries into a combined set of suggested freeform entries, and ranking the combined set 

transmitting the combined ranked suggested freeform entries to the user for selection of a desired type ahead entry.


receiving freeform search characters input by a user;


simultaneously searching a first freeform entry source and a second freeform entry source to obtain corresponding first suggested freeform entries and second suggested freeform entries;

ranking the first suggested freeform entries according to first rules of relevancy to the user, and generating first ranked suggested freeform entries;

ranking the second suggested freeform entries according to second rules of relevancy to the user, and generating second ranked suggested freeform entries;

combining the first and second ranked suggested freeform entries into a combined set of suggested freeform entries, and ranking the combined set 

transmitting the combined ranked suggested freeform entries to the user for selection of a desired type ahead entry.



	Claim Rejections - 35 USC § 101
08.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

09.	Claims 8 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	As per claims 8 – 14, the claims recite a computer-readable storage medium.  In view of Applicant’s disclosure, specification paragraph [00112], the “computer-readable storage medium” is not limited to tangible embodiments.  Although the provided examples of a “storage medium” include mostly statutory embodiments, it is specifically stated that the storage medium “might be” one of them, and that the invention is “not limited” to any of these aspects.  Therefore the claimed “computer-readable storage 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1, 3, 6 – 8, 10, 13 – 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al. (US PGPub 2018/0089227), hereinafter “Reddy”.
	Consider claim 1, Reddy discloses an automated method for search and generation of relevant search results (paragraph [0019]), the method comprising:
	receiving both discrete parameters and freeform search characters input by a user (paragraphs [0025], [0042], [0077], a search string is input, which includes both 
	simultaneously searching a first freeform entry source and a second freeform entry source to obtain corresponding first suggested freeform entries and second suggested freeform entries (paragraphs [0023], [0088], Fig. 6A, multiple different data sources are searched in order to locate suggested results for the user);
	ranking the first suggested freeform entries according to first rules of relevancy to the user, and generating first ranked suggested freeform entries; ranking the second suggested freeform entries according to second rules of relevancy to the user, and generating second ranked suggested freeform entries (paragraphs [0043], [0055], data sources are each given a ranking based on different heuristics, such as accuracy of results, work load, etc., such that a ranking is assigned to each of the results);
	combining the first and second ranked suggested freeform entries into a combined set of suggested freeform entries, and ranking the combined set of suggested freeform entries according to combined rules of relevancy to the user, and generating combined ranked suggested freeform entries (paragraph [0088], Fig. 6A (search results are aggregated from different data sources, whereby a ranking component is applied to the aggregated search results);
	transmitting the combined ranked suggested freeform entries to the user for selection of a desired type ahead entry (paragraph [0078], Fig. 4, the combined ranked search result suggestions are returned to the requesting user).
	Consider claim 3, and as applied to claim 1 above, Reddy discloses a method comprising:

	Consider claim 6, and as applied to claim 1 above, Reddy discloses a method comprising:
	searching a third freeform entry source in parallel with searching of the first freeform entry source and the second freeform entry source to obtain corresponding third suggested freeform entries (paragraph [0088], Fig. 6A, the ranking includes mon-mixed ranking of the data sources, whereby the search results are aggregated by a multiplexer).
	Consider claim 7, and as applied to claim 6 above, Reddy discloses a method comprising:
	the third freeform entry source comprises a third-party street address and intersection database service (paragraph [0031], the data sources include maps of the geographical regions, including addresses and address information).
	Consider claim 8, Reddy discloses a computer-readable storage medium storing program instructions that, when executed by a computer, cause the computer to perform an automated method for search and generation of relevant search results (paragraph [0019]), the method comprising:
	receiving both discrete parameters and freeform search characters input by a user (paragraphs [0025], [0042], [0077], a search string is input, which includes both 
	simultaneously searching a first freeform entry source and a second freeform entry source to obtain corresponding first suggested freeform entries and second suggested freeform entries (paragraphs [0023], [0088], Fig. 6A, multiple different data sources are searched in order to locate suggested results for the user);
	ranking the first suggested freeform entries according to first rules of relevancy to the user, and generating first ranked suggested freeform entries; ranking the second suggested freeform entries according to second rules of relevancy to the user, and generating second ranked suggested freeform (paragraphs [0043], [0055], data sources are each given a ranking based on different heuristics, such as accuracy of results, work load, etc., such that a ranking is assigned to each of the results);
	combining the first and second ranked suggested freeform entries into a combined set of suggested freeform entries, and ranking the combined set of suggested freeform entries according to combined rules of relevancy to the user, and generating combined ranked suggested freeform entries (paragraph [0088], Fig. 6A (search results are aggregated from different data sources, whereby a ranking component is applied to the aggregated search results);
	transmitting the combined ranked suggested freeform entries to the user for selection of a desired type ahead entry (paragraph [0078], Fig. 4, the combined ranked search result suggestions are returned to the requesting user).
	Consider claim 10, and as applied to claim 8 above, Reddy discloses a medium comprising:

	Consider claim 13, and as applied to claim 8 above, Reddy discloses a medium comprising:
	searching a third freeform entry source in parallel with searching of the first freeform entry source and the second freeform entry source to obtain corresponding third suggested freeform entries (paragraph [0088], Fig. 6A, the ranking includes mon-mixed ranking of the data sources, whereby the search results are aggregated by a multiplexer).
	Consider claim 14, and as applied to claim 13 above, Reddy discloses a medium comprising:
	the third freeform entry source comprises a third-party street address and intersection database service (paragraph [0031], the data sources include maps of the geographical regions, including addresses and address information).
	Consider claim 15, Reddy discloses an automated system for search and generation of relevant search results (paragraph [0019]), the automated system comprising:
	a search component configured to receive both discrete parameters and freeform search characters from a user interface component, wherein said discrete parameters and said freeform search characters are entered by a user (paragraphs [0025], [0042], 
	a first freeform entry source and a second freeform entry source, wherein said search component directs said first freeform entry source and said second freeform sentry source to simultaneously search obtain corresponding first suggested freeform entries and second suggested freeform entries (paragraphs [0023], [0088], Fig. 6A, multiple different data sources are searched in order to locate suggested results for the user);
	a relevancy controller, coupled to said first and second freeform entry sources, configured to rank said first suggested freeform entries according to first rules of relevancy to said user to generate first ranked suggested freeform entries, and configured to rank said second suggested freeform entries according to second rules of relevancy to said user to generate second ranked suggested freeform entries, and configured to combine said first and second ranked suggested freeform entries into a combined set of suggested freeform entries, and configured to rank said combined set of suggested freeform entries according to combined rules of relevancy to said user to generate combined ranked suggested freeform entries, and configured to transmit said combined ranked suggested freeform entries to said user interface component for selection of a desired type ahead entry by said user (paragraphs [0043], [0055], [0078], [0088], Fig. 4, Fig. 6, data sources are given a ranking based on different heuristics, such as accuracy of results, work load, etc., whereby search results are aggregated from different data sources, whereby a ranking component is applied to the aggregated 
	Consider claim 17, and as applied to claim 15 above, Reddy discloses a system comprising:
	the first freeform entry source comprises an in-memory cache of county names, county abbreviations, county short forms, township names, township abbreviations, and township short forms (paragraph [0035], the properties include describing characteristics, including a geographic region, borders for towns, and topological properties);
	Consider claim 20, and as applied to claim 15 above, Reddy discloses a system comprising:
	third freeform entry source, wherein said search component directs said third freeform entry source to simultaneously obtain corresponding third suggested freeform entries, wherein said third freeform entry source comprises a third-party street address and intersection database service that is accessed via the internet cloud (paragraphs [0031], [0088], Fig. 6A, the ranking includes mon-mixed ranking of the data sources, whereby the search results are aggregated by a multiplexer, wherein the data sources include maps of the geographical regions, including addresses and address information).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 2, 4, 5, 9, 11, 12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US PGPub 2018/0089227), hereinafter “Reddy”, in view of Farrell (US PGPub 2019/0235054).
	Consider claim 2, and as applied to claim 1 above, Reddy discloses the claimed invention except that a search is performed for agricultural parcels.
	In the same field of endeavor, Farrell discloses a method comprising:
	the discrete parameters and desired type ahead entry are employed as search criteria to search a parcel database for agricultural parcels that meet the search criteria (paragraphs [0022], [0025], a reverse geocoding process is performed, which allows for properties, or specific pieces of land, to be mapped and returned as results for a search).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reverse geocoding search process taught by Farrell into the ranked search results for freeform characters taught 
	Consider claim 4, and as applied to claim 1 above, Reddy discloses the claimed invention except that Elasticsearch is used for the searching.
	In the same field of endeavor, Farrell discloses a method comprising:
	the discrete parameters and desired type ahead entry are employed as search criteria to search an Elasticsearch parcel database for agricultural parcels that meet the search criteria, and wherein the second freeform entry source comprises a customized indexing of the Elasticsearch parcel database to enable fast lookups on prefixes matching the freeform search characters (paragraphs [0022], [0025], reverse geocoding is used, which includes using Elasticsearch in order to translate geolocation information to pieces of land).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reverse geocoding search process taught by Farrell into the ranked search results for freeform characters taught by Reddy for the purpose of allowing specialized and more specific searches to be done that incorporate the ranking of freeform searching.
	Consider claim 5, and as applied to claim 4 above, Reddy discloses the claimed invention except that.PLSS is used.
	In the same field of endeavor, Farrell discloses a method comprising:
	the second suggested freeform entries comprise PLSS coordinates and owner names of the agricultural parcels (paragraph [0022], reverse geocoding is used, which allows for geolocation information to be used for pieces of land and addresses).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reverse geocoding search process taught by Farrell into the ranked search results for freeform characters taught by Reddy for the purpose of allowing specialized and more specific searches to be done that incorporate the ranking of freeform searching.
	Consider claim 9, and as applied to claim 8 above, Reddy discloses the claimed invention except that a search is performed for agricultural parcels.
	In the same field of endeavor, Farrell discloses a medium comprising:
	the discrete parameters and desired type ahead entry are employed as search criteria to search a parcel database for agricultural parcels that meet the search criteria (paragraphs [0022], [0025], a reverse geocoding process is performed, which allows for properties, or specific pieces of land, to be mapped and returned as results for a search).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reverse geocoding search process taught by Farrell into the ranked search results for freeform characters taught by Reddy for the purpose of allowing specialized and more specific searches to be done that incorporate the ranking of freeform searching.
	Consider claim 11, and as applied to claim 8 above, Reddy discloses the claimed invention except that Elasticsearch is used for the searching.
	In the same field of endeavor, Farrell discloses a medium comprising:
	the discrete parameters and desired type ahead entry are employed as search criteria to search an Elasticsearch parcel database for agricultural parcels that meet the 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reverse geocoding search process taught by Farrell into the ranked search results for freeform characters taught by Reddy for the purpose of allowing specialized and more specific searches to be done that incorporate the ranking of freeform searching.
	Consider claim 12, and as applied to claim 11 above, Reddy discloses the claimed invention except that.PLSS is used.
	In the same field of endeavor, Farrell discloses a medium comprising:
	the second suggested freeform entries comprise PLSS coordinates and owner names of the agricultural parcels (paragraph [0022], reverse geocoding is used, which allows for geolocation information to be used for pieces of land and addresses).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reverse geocoding search process taught by Farrell into the ranked search results for freeform characters taught by Reddy for the purpose of allowing specialized and more specific searches to be done that incorporate the ranking of freeform searching.
	Consider claim 16, and as applied to claim 15 above, Reddy discloses the claimed invention except that a search is performed for agricultural parcels.

	the discrete parameters and desired type ahead entry are employed as search criteria to search a parcel database for agricultural parcels that meet the search criteria (paragraphs [0022], [0025], a reverse geocoding process is performed, which allows for properties, or specific pieces of land, to be mapped and returned as results for a search).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reverse geocoding search process taught by Farrell into the ranked search results for freeform characters taught by Reddy for the purpose of allowing specialized and more specific searches to be done that incorporate the ranking of freeform searching.
	Consider claim 18, and as applied to claim 15 above, Reddy discloses the claimed invention except that Elasticsearch is used for the searching.
	In the same field of endeavor, Farrell discloses a system comprising:
	the discrete parameters and desired type ahead entry are employed as search criteria to search an Elasticsearch parcel database for agricultural parcels that meet the search criteria, and wherein the second freeform entry source comprises a customized indexing of the Elasticsearch parcel database to enable fast lookups on prefixes matching the freeform search characters (paragraphs [0022], [0025], reverse geocoding is used, which includes using Elasticsearch in order to translate geolocation information to pieces of land).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reverse geocoding search 
	Consider claim 19, and as applied to claim 18 above, Reddy discloses the claimed invention except that.PLSS is used.
	In the same field of endeavor, Farrell discloses a system comprising:
	the second suggested freeform entries comprise PLSS coordinates and owner names of the agricultural parcels (paragraph [0022], reverse geocoding is used, which allows for geolocation information to be used for pieces of land and addresses).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reverse geocoding search process taught by Farrell into the ranked search results for freeform characters taught by Reddy for the purpose of allowing specialized and more specific searches to be done that incorporate the ranking of freeform searching.

Relevant Prior Art Directed to State of Art
16.	Angaluri (US PGPub 2016/0004703) discloses a method of ranking searches in different ways, including utilizing past user searches and behaviors to determine how to rank the search results for that user.

Conclusion
17.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 11, 2022